Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        15-APR-2021
                                                        07:53 AM
                                                        Dkt. 12 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    WAILA SARCEDO, Petitioner,

                                vs.

            DEPARTMENT OF HUMAN SERVICES, Respondent.


                        ORIGINAL PROCEEDING
                        (FC-S NO. 18-00077)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                       AND MOTION FOR STAY
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Waila Sarcedo’s

petition for writ of mandamus, filed on April 9, 2021, the motion

for stay, filed on April 11, 2021, the respective supporting

documents, and the record, it appears that, based on the

information presented to this court, petitioner has filed an

appeal in the Intermediate Court of Appeals in CAAP-XX-XXXXXXX,

and may seek relief in the appeal or in the family court as

provided by law.   Petitioner, therefore, is not entitled to the

extraordinary relief or a stay requested from this court.       See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).      Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus and motion for stay are denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process this original proceeding without

payment of the filing fees.

          DATED:   Honolulu, Hawai#i, April 15, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2